De Blanc, J.
The succession of Loeb is not vacant, but the rule for provisional execution of an order appointing a curator to a vacant succession is applicable to the appointment of an administrator of any succession. Code Prac., Arts. 580, 1059.
Even if there were any doubt as to relator’s right to appeal suspensively from the ex parte order appointing the liquidator, the *331fact is the judge granted him the appeal, and he perfected it by giving the bond the judge had ordered, and from the day of its filing the case passed from the jurisdiction of the lower judge, and he was without power to ignore his own orders, and to grant others as if no suspensive appeal had been granted and perfected.

Writ granted.